DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 9 March 2022 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 March 2022.
It appears Applicant presents arguments that claims 10-20 cannot been be practiced without another materially different product. This argument is not persuasive as the product as claimed can be used for another materially different process such as providing motion to a barrel not used for electroplating.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 1, the preamble currently claims “a non-uniform circular motion system” and further claims “…the second nautilus gear operably coupled with an electroplating barrel…” thus is indefinite as to the actual type of system claimed a motion system itself provided a broadest reasonable interpretation is the system which provides motion, not what is being moved or worked upon by said motion. 
As to claim 1, the recitation “wherein the electrical circuit provides a non-uniform circular motion for an electroplating barrel” is indefinite since the electrical circuit does not provide motion, but rather an electrical connection.
As to claim 1, the recitations of “operably coupled” is indefinite as to what is any structure is implied by the said structured therebetween since the word coupled is a verb thus implies action of being “operable” without implying structure. Thus, it is unclear as to what structure may be implied to be “operably” coupled. 
As to claim 1, the recitation of “an electroplating barrel” is indefinite as to whether it is required part of the as claimed system via the recitation “for an electroplating barrel” thus reciting the intended use of the motion thereby applied. This is analogous to an “adapted for” clause in accordance with MPEP 2111.04. However, the claim further recites “…the second nautilus gear operably coupled with an electroplating barrel…” thus appears to structurally imply limitations.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  
The Examiner suggests explicitly reciting the electroplating barrel and further amending the preamble to be “an electroplating system for non-uniform circular motion of an electroplating barrel comprising…” 
As to claim 6, the recitation of “wherein an indicator alarms…” is indefinite if the recitation further structurally differentiates the instant claim limitations in accordance with MPEP 2111.04 since it recites a method step of “alarms” disembodies from the actual motion system as claimed.
As to claim 9, the claim requires the off center gear connection on the second gear “for the electroplating barrel” but in claim 1, the electroplating barrel is “operably coupled” to the second nautilus gear, thus it is indefinite how the structures are invariable connected since the barrel is connected via an off center gear connection on the second gear, the use of the nautilus gears as claimed becomes redundant since the motion is no longer applied there to. Indeed, the alleged feature is shown via #178 in Fig. 3 which does not show the nautilus gears as claimed. Thus, there is a lapse between the structural relationship between the electroplating barrel, and the second nautilus gear, as required by claim 1 upon which claim 9 is dependent thereon. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lazaro (US 3,294,663) in view of Brown (“Five Hundred and Seven Mechanical Movements” published 1868 and retrieved via website http://507movements.com/mm_191.html which is an online reference and reproduction of the book).
As to claim 1, Lazaro discloses a non-uniform circular motion system comprising: 
	a. an electrical circuit operably coupled to a motor (#32 which necessarily has a circuit coupled to it to enable being powered by electricity), wherein the electrical circuit provides a non-uniform circular motion for an electroplating barrel (barrel #10); 
	5b. the motor operably coupled to a first gear (#42), the first gear rotatably drives a second gear (#43).
	Lazaro fails to explicitly disclose c. the second gear operably coupled with a first nautilus gear and the first nautilus gear rotatably coupled with a second nautilus gear; the second nautilus gear operably coupled with an electroplating barrel, such that a rotation of the second nautilus gear rotates the electroplating 10barrel in a non-uniform circular motion.
	Brown discloses mechanical movement between two nautilus gears to obtain a gradual increase in speed (See figured below).
	
    PNG
    media_image1.png
    525
    525
    media_image1.png
    Greyscale

	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have coupled the nautilus gears as taught by Brown to the second gears of Lazaro to provide a gradual increase speed of rotation where their use provides a recognized method of rotational motion transmission to apply movements from a motor through a conventional gear set up and provide rotational motion. See MPEP 2144.07 and 2143.


Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Lazaro, as modified by Brown, as applied to claim 1 above, and further in view of Jin et al (CN103267106A).
As to claims 2-4, Lazaro, as modified by Brown, wherein the first nautilus gear includes a first spiral side and a first flat side; the second nautilus gear includes a second spiral side and a second flat side and are identical (See annotation above), but fail to explicitly disclose wherein the first and the second spiral side include a Fibonacci spiral.
	Jin disclose forming the nautilus gears from the Fibonacci sequence to form the spiral (Abstract).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the Fibonacci spiral for the nautilus gears as taught by Jin in the apparatus of Lazaro, as modified by Brown because it improved the overlap and increased the engagement contact area improving the gear carrier ability (Abstract Jin).
	As to the limitation of instant claim 3 of “wherein the first and second flat sides are nearly flat and identical, wherein the first flat side and the second flat side hit against each other before a next rotation starts, and when the first nautilus gear is moving at a constant speed, the second nautilus gear speeds up and slows down during a course of its rotation based on the Fibonacci spiral of the second spiral side” and of instant claim 4 “wherein the electroplating barrel rotates slow during the rotation along the second spiral side and then speeds up once rotating along the second flat side.”, said limitations describe the relative movement of the structural relationship between the gear which does not impart further structural differentiation outside of that explicitly claimed in claim 2.

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lazaro, as modified by Brown and Jin, as applied to claim 4 above, and further in view of Bluemelhuber (DE10-2016-216361 A1).
As to claim 5, Lazaro, as modified by Brown and Jin, fail to explicitly show wherein the first flat side and the second flat side are curved.
	Bluemelhuber discloses nautilus gears wherein the first flat side and the second flat side are curved. (See Fig. 2 #s 12/13).
	Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used a curved flat side as shown in Bluemelhuber in the apparatus of Lazaro, as modified by Brown and Jin, because of the conventional design of the flat side of a recognized shape of the nautilus gear provide the predictable result of functioning as a gear transmission for the intended use of the shape of a gear open to the design choices of an ordinary practitioner.

As to claims 6-8, the limitations as currently claimed are all drawn towards the intended use of the apparatus and methods of using in accordance with MPEP 2114 and thus do not further structural differentiate the instant claim language.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOUIS J RUFO whose telephone number is (571)270-7716. The examiner can normally be reached Monday to Friday, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOUIS J RUFO/            Primary Examiner, Art Unit 1795